Case 19-33629   Doc 82   Filed 01/28/20 Entered 01/28/20 15:13:03   Desc Main
                          Document     Page 1 of 20
         Case 19-33629          Doc 82       Filed 01/28/20 Entered 01/28/20 15:13:03                Desc Main
                                              Document     Page 2 of 20

DEBTOR:        Minnesota School of Business, Inc.                            CASE NO:             19-33629

                                                         Form 2-B
                                   CASH RECEIPTS AND DISBURSEMENTS STATEMENT
                                      For Period:       11/20/2019 to         12/31/2019


CASH FLOW SUMMARY                                                            Current
                                                                             Month                Accumulated

1. Beginning Cash Balance                                           $      3,282,575.38 (1)   $                0 (1)

2. Cash Receipts
     Operations                                                                  222.00                        0
     Sale of Assets                                                                 -                          0
     Loans/advances                                                                 -                          0
     Rent Received                                                           107,196.51                        0
     Other - Interest Income                                                   4,123.19
     Total Cash Receipts                                            $        111,541.70       $                0

3. Cash Disbursements
     Operations                                                                   47,357.85                    0
     Debt Service/Secured loan payment                                            77,623.75                    0
     Professional fees/U.S. Trustee fees                                                -                      0
     Other - Due from LLCs                                                         1,986.26                    0

     Total Cash Disbursements                                       $        126,967.86       $                0

4. Net Cash Flow (Total Cash Receipts less
       Total Cash Disbursements)                                              (15,426.16)                      0


5 Ending Cash Balance (to Form 2-C)                                 $      3,267,149.22 (2)   $                0 (2)


CASH BALANCE SUMMARY                                                                                  Book
                                                          Financial Institution                      Balance

  Petty Cash                                    n/a                                           $                0
  DIP Operating Account                         Wells Fargo                                        3,267,149.22

  DIP State Tax Account                         n/a                                                            0
  DIP Payroll Account                           n/a                                                            0
  Other Operating Account                       n/a                                                            0
  Other Interest-bearing Account                n/a                                                            0

  TOTAL (must agree with Ending Cash Balance above)                                           $   3,267,149.22 (2)


(1) Accumulated beginning cash balance is the cash available at the commencement of the case
   Current month beginning cash balance should equal the previous month's ending balance                           Page 1 of 3
(2) All cash balances should be the same.                                                                          Rev. 01/01/18
           Case 19-33629                 Doc 82          Filed 01/28/20 Entered 01/28/20 15:13:03                        Desc Main
                                                          Document     Page 3 of 20
DEBTOR:             Minnesota School of Business, Inc.                                                      CASE NO:          19-33629

                                                                            Form 2-B
                                                CASH RECEIPTS AND DISBURSEMENTS STATEMENT
                                                               For Period: 11/20/2019 - 12/31/2019

CASH RECEIPTS DETAIL                                                                          Account No:          n/a
(attach additional sheets as necessary)

        Date                       Payer                                                  Description                            Amount
   11/21/2019         Headway Emotional Health            Due to MSB Holdings - Brooklyn Center, LLC                      $      26,807.32
   11/27/2019         NRG                                 Due to MSB Holdings - Lakeville, LLC                                    6,768.75
   11/29/2019         Marcus Corp                         Due to MSB Holdings - Shakopee, LLC                                    10,857.82
   11/29/2019         Relics                              Due to MSB Holdings - Woodbury, LLC                                    12,102.69
   11/29/2019         Bright Horizons                     Due to MSB Holdings - Woodbury, LLC                                    12,008.70
   12/2/2019          Wells Fargo                         Sweep Dividend Interest                                                 4,123.19
   12/3/2019          Guaranteed Rate                     Due to MSB Holdings - Lakeville, LLC                                    1,817.48
   12/4/2019          ISD #286                            Due to MSB Holdings - Brooklyn Center, LLC                             24,396.30
   12/5/2019          CMI                                 Bad Debt Recovery                                                         100.00
   12/5/2019          CMI                                 Bad Debt Recovery                                                         122.00
   12/31/2019         Bright Horizons                     Due to MSB Holdings - Woodbury, LLC                                    12,437.45




                                                          Total Cash Receipts                                             $     111,541.70 (1)


(1) Total for all accounts should agree with total cash receipts listed on Form 2-B, page 1                                        Page 2 of 3
                                                                                                                                    Rev. 01/01/18
           Case 19-33629              Doc 82       Filed 01/28/20 Entered 01/28/20 15:13:03                        Desc Main
                                                    Document     Page 4 of 20
DEBTOR:                   Minnesota School of Business, Inc.                                                    CASE NO: 19-33629

                                                                   Form 2-B
                                        CASH RECEIPTS AND DISBURSEMENTS STATEMENT
                                        For Period:     11/20/2019 to                 12/31/2019



CASH DISBURSEMENTS DETAIL                                                         Account No:                         n/a
(attach additional sheets as necessary)

          Date            Check No.                Payee                                Description (Purpose)                Amount
   11/20/2019             2012879       CMI                             collection expense                              $        46.24
   11/20/2019             2012876       CenturyLink                     Due from MSB Holdings - Blaine, LLC                      60.45
   11/20/2019             2012875       CenturyLink                     Due from MSB Holdings - Woodbury, LLC                   282.27
   11/20/2019             2012891       Rounds                          Due from MSB Holdings - Rochester, LLC                  377.11
   11/20/2019             2012868       Ally                            final payment                                           386.38
   11/20/2019             2012897       Landscape Company               Due from MSB Holdings - Lakeville, LLC                1,175.16
   11/21/2019             2012878       CityWide                        Due from MSB Holdings - Shakopee, LLC                    91.27
   11/29/2019             ACH           Lake Area Bank                  debt service                                         14,970.49
   11/29/2019             ACH           Insperity                       payroll                                              14,129.87
   12/2/2019              ACH           NorthStar Bank                  debt service                                         20,515.76
   12/2/2019              ACH           Home Federal                    debt service                                         27,167.01
   12/2/2019              ACH           VOYA                            payroll                                                 658.20
   12/11/2019             n/a           Wells Fargo                     bankcard fee                                             30.00
   12/11/2019             n/a           Wells Fargo                     client analysis service charge                          776.97
   12/13/2019             ACH           Insperity                       payroll                                              14,115.37
   12/13/2019             ACH           MN Revenue                      payroll                                                 786.00
   12/16/2019             ACH           VOYA                            payroll                                                 658.20
   12/17/2019             2014001       Mark White                      employee expense reimbursement                          854.88
   12/19/2019             ACH           MN Revenue                      payroll                                                 701.00
   12/30/2019             ACH           Lake Area Bank                  debt service                                         14,970.49
   12/31/2019             ACH           Insperity                       payroll                                              14,214.74




                                                                     Total Cash Disbursements                           $    126,967.86



(1) Total for all accounts should agree with total cash disbursements listed on Form 2-B, page 1                                 Page 3 of 3
                                                                                                                               Rev. 01/01/18
     Case 19-33629         Doc 82        Minnesota
                                       Filed       SchoolEntered
                                             01/28/20     of Business
                                                                   01/28/20 15:13:03     Desc Main
                                        Document
                                              BALANCE Page
                                                       SHEETS5 of 20


                                                                    12/31/2019       12/31/2018
           ASSETS

Current Assets
 Cash and equivalents                                                   3,270,617        2,565,967
 Restricted cash                                                          459,163          458,017
 Tenant receivables, net                                                  407,460          187,898
 Prepaid expenses                                                           8,593        3,755,132
 Due from affiliates                                                  10,059,576         9,801,047
 Notes receivable from shareholders                                   (2,386,577)      (2,386,577)
   Total current assets                                               11,818,832       14,381,483

Property and Equipment
 Equipment                                                             1,254,998        3,810,771
 Furniture and fixtures                                                  281,163          510,034
 Buildings and improvements                                           34,690,024       34,261,711
                                                                      36,226,185       38,582,516
 Accumulated depreciation and amortization                          (11,797,804)     (13,878,782)
                                                                      24,428,380       24,703,734
 Land                                                                  8,554,466        8,554,466
   Propery and equipment, net                                         32,982,846       33,258,200

Other Assets

 Lease related receivables and initial direct cost                     1,712,480        1,897,966
 Loan origination fees, net                                                4,638 -
   Total other assets                                                  1,717,118        1,897,966

TOTAL ASSETS                                                          46,518,797       49,537,649
     Case 19-33629        Doc 82       Minnesota
                                     Filed       SchoolEntered
                                           01/28/20     of Business
                                                                 01/28/20 15:13:03     Desc Main
                                      Document
                                            BALANCE Page
                                                     SHEETS6 of 20




         LIABILITIES AND SHAREHOLDERS' EQUITY

Current Liabilities
 Current portion of long-term debt                                     354,151        3,652,563
 Accounts payable                                                      426,063          251,080
 Accrued liabilities                                                   418,805          363,469
   Total current liabilitites                                        1,204,044        4,272,921

Long-term Debt
 Notes payable to banks                                              7,331,809        4,364,090
 Capital leases                                                 -                        71,079
   Total liabilities                                                 8,535,852        8,708,090

SHAREHOLDERS' EQUITY
 Common stock                                                            30,360           30,360
 Additional paid-in capital                                           3,622,773        3,622,773
 Retained earnings                                                  37,176,427       39,536,415
 Current year income                                                (2,846,616)      (2,359,988)
   Total shareholders' equity                                       37,982,944       40,829,560

TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY                          46,518,797       49,537,649
      Case 19-33629          Doc 82   FiledGlobe University
                                            01/28/20        Inc. 01/28/20 15:13:03
                                                      Entered                           Desc Main
                                       Document      Page
                                           BALANCE SHEETS   7 of 20


                                                                 12/31/2019 12/31/2018
               ASSETS

Current Assets
  Cash and equivalents                                       -                 $1,827,309
  Student receivables, net                                   -                    309,436
    Total current assets                                     -                  2,136,745

Property and Equipment
  Equipment                                                  -                    278,358
                                                             -                    278,358
  Accumulated depreciation and amortization                  -                  (178,931)
    Propery and equipment, net                               -                     99,427

Other Assets

TOTAL ASSETS                                                 -                 $2,236,172

             LIABILITIES AND SHAREHOLDERS'
             EQUITY

Current Liabilities
  Accounts payable                                                   943,800      795,454
  Accrued liabilities                                                 92,557      150,004
  Due to affiliates                                               11,809,494   11,545,309
    Total current liabilitites                                    12,845,851   12,490,767

Long-term Debt
   Total liabilities                                              12,845,851   12,490,767

SHAREHOLDERS' EQUITY
Common stock                                                        30,360       30,360
Additional paid-in capital                                       2,100,840    2,100,840
Retained earnings                                             (12,385,795) (10,785,228)
Current year income                                            (2,591,256) (1,600,567)
Total shareholders' equity                                    (12,845,851) (10,254,595)

TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY                   -                 $2,236,172
                                                  Case 19-33629                     Doc 82         Filed 01/28/20 Entered 01/28/20 15:13:03                                               Desc Main
                                                                                                    Document     Page 8 of 20
Minnesota School of Business
Consolidated Income Statement
For the Twelve Months ending December 31, 2019




                                                 Brooklyn
                                                  Center                    Shakopee               Rochester                 Blaine                  Lakeville                   Woodbury                  Corporate                 MSB Total
REVENUE
MISC INCOME                                     $0            0.0%             $0        0.0%         $0         0.0%        $35        0.0%           $0          0.0%             $0       0.0%            $0          0.0%           $35        0.0%
FACILITIES INCOME                         $469,774          100.0%     $1,198,953      100.0%   $287,055       100.0%   $156,000      100.0%     $613,026        100.0%     $1,191,874     100.0%      $116,640        100.0%    $4,033,321      100.0%
TOTAL REVENUE                             $469,774          100.0%     $1,198,953      100.0%   $287,055       100.0%   $156,035      100.0%     $613,026        100.0%     $1,191,874     100.0%      $116,640        100.0%    $4,033,356      100.0%

OPERATING EXPENSES
PAYROLL EXPENSES                                 -            0.0%             -         0.0%          -         0.0%          -        0.0%            -           0.0%             -       0.0%       340,698       292.1%        340,698          8.4%
HEALTH INSURANCE                                 -            0.0%             -         0.0%          -         0.0%          -        0.0%            -           0.0%             -       0.0%        20,939         18.0%        20,939          0.5%
SOFTWARE                                         -            0.0%             -         0.0%          -         0.0%          -        0.0%            -           0.0%             -       0.0%        62,489         53.6%        62,489          1.5%
LEGAL & ACCOUNTING                               -            0.0%             -         0.0%      1,521         0.5%          -        0.0%            -           0.0%             -       0.0%     2,040,641     1 749.5%      2,042,162        50.6%
CORPORATE EXPENSE                                -            0.0%             -         0.0%          -         0.0%          -        0.0%            -           0.0%             -       0.0%          3,158          2.7%         3,158         0.1%
DUES & SUBSCRIPTIONS                             -            0.0%             -         0.0%          -         0.0%          -        0.0%            -           0.0%             -       0.0%            336          0.3%           336         0.0%
RENT                                             -            0.0%             -         0.0%          -         0.0%          -        0.0%            -           0.0%             -       0.0%          4,164          3.6%         4,164         0.1%
EQUIPMENT LEASE                                  -            0.0%             -         0.0%          -         0.0%          -        0.0%            -           0.0%           354       0.0%            645          0.6%           998         0.0%
INSURANCE                                        -            0.0%             -         0.0%          -         0.0%          -        0.0%            -           0.0%             -       0.0%          9,644          8.3%         9,644         0.2%
BANK SERVICE CHARGES                             -            0.0%             -         0.0%      8,581         3.0%          -        0.0%        3,100           0.5%             -       0.0%          8,910          7.6%       20,591          0.5%
TRAVEL EXPENSE                                   -            0.0%             -         0.0%          -         0.0%          -        0.0%            -           0.0%             -       0.0%          5,704          4.9%         5,704         0.1%
POSTAGE                                          -            0.0%             -         0.0%          -         0.0%          -        0.0%            -           0.0%             -       0.0%            161          0.1%           161         0.0%
OFFICE SUPPLIES                                  -            0.0%             -         0.0%          -         0.0%          -        0.0%            -           0.0%             -       0.0%          4,016          3.4%         4,016         0.1%
TELEPHONE                                    1,184            0.3%             -         0.0%      1,144         0.4%      3,061        2.0%        2,645           0.4%             -       0.0%       182,189       156.2%        190,223          4.7%
COLLECTION EXPENSE                               -            0.0%             -         0.0%          -         0.0%          -        0.0%            -           0.0%             -       0.0%          1,045          0.9%         1,045         0.0%
PAYROLL PROCESSING                               -            0.0%             -         0.0%          -         0.0%          -        0.0%            -           0.0%             -       0.0%          5,475          4.7%         5,475         0.1%
MISC. ADMIN.                                     -            0.0%             -         0.0%          -         0.0%          -        0.0%            -           0.0%             -       0.0%         (1,210)      ( 1.0%)        (1,210)     ( 0.0%)
CREDIT CARD PROCESSING FEES                      -            0.0%             -         0.0%          -         0.0%          -        0.0%            -           0.0%             -       0.0%            415          0.4%           415         0.0%
DEPRECIATION EXPENSE                        58,628           12.5%       152,293        12.7%    105,182        36.6%          -        0.0%       74,940          12.2%       426,389      35.8%              -          0.0%      817,432        20.3%
AMORTIZATION EXPENSE                             -            0.0%             -         0.0%          -         0.0%          -        0.0%          928           0.2%             -       0.0%              -          0.0%           928         0.0%
BAD DEBT EXPENSE                                              0.0%             -         0.0%          -         0.0%                   0.0%            -           0.0%             -       0.0%         (6,598)      ( 5.7%)        (6,598)     ( 0.2%)
MINNESOTA FRANCHISE TAX                          -            0.0%             -         0.0%          -         0.0%          -        0.0%            -           0.0%             -       0.0%        10,210           8.8%       10,210          0.3%
SALES & USE TAX                              2,295            0.5%         1,038         0.1%      1,082         0.4%        588        0.4%          693           0.1%           146       0.0%          1,898          1.6%         7,740         0.2%
OCCUPANCY EXPENSE                          432,093           92.0%       691,253        57.7%    132,928        46.3%    244,074      156.4%      323,803          52.8%     1,055,051      88.5%        46,731         40.1%     2,925,933        72.5%
TOTAL OPERATING EXPENSES                   494,200          105.2%       844,584        70.4%    250,438        87.2%    247,723      158.8%      406,109          66.2%     1,481,940     124.3%     2,741,660     2 350.5%      6,466,653      160.3%

OTHER INCOME/EXPENSES
INTEREST INCOME                                   -            0.00%            -       0.00%       1,046       0.36%          -        0.00%            -          0.00%            -       0.00%        61,092      52.38%          62,137        1.54%
INTEREST EXPENSE                           (121,413)        -25.84%             -       0.00%    (182,734)   -63.66%           -        0.00%     (112,768)      -18.40%             -       0.00%       (59,302)    -50.84%        (476,217)    -11.81%
GAIN ON SALE OF BUILDING                          -            0.00%            -       0.00%           -       0.00%          -        0.00%            -          0.00%            -       0.00%           764       0.66%             764        0.02%
TOTAL OTHER INCOME/EXPENSES               (121,413)         ( 25.8%)            -        0.0%   (181,688)    ( 63.3%)          -         0.0%    (112,768)       ( 18.4%)            -        0.0%         2,554        2.2%       (413,316)     ( 10.2%)

NET INCOME (LOSS)                         (145,839)         ( 31.0%)     354,369        29.6%   (145,071)    ( 50.5%)    (91,688)     ( 58.8%)     94,149          15.4%      (290,066)    ( 24.3%)   (2,622,466) (2 248.3%)     (2,846,613)     ( 70.6%)
                                                  Case 19-33629                    Doc 82        Filed 01/28/20 Entered 01/28/20 15:13:03                                               Desc Main
                                                                                                  Document     Page 9 of 20
Minnesota School of Business
Consolidated Income Statement
For the Twelve Months ending December 31, 2019




                                                 Brooklyn
                                                  Center                  Shakopee               Rochester                Blaine                   Lakeville                  Woodbury                   Corporate                MSB Total
PAYROLL RELATED EXPENSES
CORPORATE SALARIES                                  -          0.0%           -       0.0%           -        0.0%          -          0.0%           -           0.0%             -        0.0%     304,668         261.2%      304,668         7.6%
401K EMPLOYER MATCH                                 -          0.0%           -       0.0%           -        0.0%          -          0.0%           -           0.0%             -        0.0%       2,863           2.5%        2,863         0.1%
PAYROLL TAX EXPENSE                                 -          0.0%           -       0.0%           -        0.0%          -          0.0%           -           0.0%             -        0.0%      33,166          28.4%       33,166         0.8%
TOTAL PAYROLL EXPENSES                              -          0.0%           -       0.0%           -        0.0%          -          0.0%           -           0.0%             -        0.0%     340,697         292.1%      340,697         8.4%


MARKETING EXPENSES, excluding salaries

OCCUPANCY EXPENSES
RENT                                             -            0.0%           -        0.0%          -         0.0%         -          0.0%           -           0.0%             -        0.0%         4,164           3.6%       4,164         0.1%
PROF FEES                                   58,951           12.5%      15,157        1.3%      6,075         2.1%    19,704         12.6%      25,355           4.1%        90,647        7.6%              -          0.0%     215,889         5.4%
REAL ESTATE TAXES                           72,512           15.4%     192,851       16.1%          -         0.0%    89,156         57.1%     120,626          19.7%       446,198       37.4%              -          0.0%     921,342        22.8%
WATER & SEWER                               13,665            2.9%      11,592        1.0%      8,027         2.8%     2,224          1.4%       3,152           0.5%         7,672        0.6%              -          0.0%      46,332         1.1%
UTILITIES                                  128,734           27.4%     185,444       15.5%     38,171        13.3%    38,107         24.4%      69,991          11.4%       149,033       12.5%              -          0.0%     609,481        15.1%
GAS                                         47,277           10.1%      29,619        2.5%     13,029         4.5%    21,159         13.6%       4,303           0.7%             -        0.0%             (8)      ( 0.0%)     115,380         2.9%
BUILDING R&M                                 4,268            0.9%       2,582        0.2%      8,776         3.1%     6,264          4.0%      16,037           2.6%       181,401       15.2%        46,635         40.0%      265,964         6.6%
CLEANING & SUPPLIES                              -            0.0%      53,747        4.5%          -         0.0%     2,571          1.6%      37,236           6.1%        33,202        2.8%              -          0.0%     126,755         3.1%
FIRE PROTECTION                             31,797            6.8%       2,466        0.2%      4,209         1.5%     1,835          1.2%       1,798           0.3%        11,595        1.0%           104           0.1%      53,803         1.3%
HVAC REPAIRS                                31,995            6.8%      34,808        2.9%     12,300         4.3%    10,003          6.4%      10,532           1.7%        28,631        2.4%              -          0.0%     128,269         3.2%
LANDSCAPE                                    7,126            1.5%      19,007        1.6%      9,547         3.3%    11,826          7.6%       8,226           1.3%        17,137        1.4%              -          0.0%      72,868         1.8%
PARKING LOT R&M                                  -            0.0%       8,920        0.7%      6,164         2.1%     5,045          3.2%         600           0.1%        19,110        1.6%              -          0.0%      39,839         1.0%
REFUSE                                       6,032            1.3%      25,539        2.1%      4,508         1.6%     3,042          1.9%       4,012           0.7%         9,069        0.8%              -          0.0%      52,203         1.3%
SECURITY                                         -            0.0%      24,896        2.1%          -         0.0%         -          0.0%           -           0.0%             -        0.0%              -          0.0%      24,896         0.6%
SNOW PLOWING                                15,207            3.2%      52,542        4.4%     12,638         4.4%    24,339         15.6%      12,187           2.0%        39,089        3.3%              -          0.0%     156,001         3.9%
PROPERTY INSURANCE                          14,530            3.1%      32,084        2.7%      9,484         3.3%     8,799          5.6%       9,748           1.6%        22,267        1.9%              -          0.0%      96,912         2.4%
TOTAL OCCUPANCY EXPENSES                   432,094           92.0%     691,254       57.7%    132,928        46.3%   244,074        156.4%     323,803          52.8%     1,055,051       88.5%        50,895         43.6%    2,930,098        72.6%

OVERHEAD
TOTAL OPERATING EXPENSES                    494,200          105.2%     844,584       70.4%    250,438       87.2%    247,723         158.8%    406,109           66.2%    1,481,940      124.3%    2,741,660     2 350.5%      6,466,653      160.3%
Less payroll expenses                             -             0.0%          -        0.0%          -        0.0%          -           0.0%          -            0.0%            -         0.0%    (340,697)    ( 292.1%)      (340,697)      ( 8.4%)
Less occupancy expenses                    (432,094)        ( 92.0%)   (691,254)   ( 57.7%)   (132,928)   ( 46.3%)   (244,074)     ( 156.4%)   (323,803)       ( 52.8%)   (1,055,051)    ( 88.5%)      (50,895)     ( 43.6%)   (2,930,098)    ( 72.6%)
Total Overhead                               62,106           13.2%    153,330       12.8%    117,510       40.9%       3,649           2.3%     82,306          13.4%      426,889        35.8%    2,350,068     2 014.8%     3,195,858         79.2%
  Case 19-33629            Doc 82        Filed 01/28/20 Entered 01/28/20 15:13:03   Desc Main
                                          Document     Page 10 of 20
Globe University
Consolidated Income Statement
For the Twelve Months ending December 31, 2019



                                                 Globe University
REVENUE
MISC INCOME                                                  $340
TOTAL REVENUE                                $                340

OPERATING EXPENSES
HEALTH INSURANCE                                            1,807
STUDENT MATERIALS                                              39
SOFTWARE                                                       77
LEGAL & ACCOUNTING                                      2,040,491
RENT                                                      156,000
INSURANCE                                                    (287)
BANK SERVICE CHARGES                                        4,399
TELEPHONE                                                   1,246
COLLECTION EXPENSE                                            221
CREDIT CARD PROCESSING FEES                                   276
BAD DEBT EXPENSE                                          308,106
STATE FRANCHISE TAX                                           610
SALES & USE TAX                                                47
OCCUPANCY EXPENSE                                         (28,431)
TOTAL OPERATING EXPENSES                                2,484,600

OTHER INCOME/EXPENSES
INTEREST INCOME                                            18,996
INTEREST EXPENSE                                          (34,575)
GAIN ON SALE OF ASSETS                                    (91,417)
TOTAL OTHER INCOME/EXPENSES                              (106,996)

Net Income (Loss)                                      (2,591,256)

PAYROLL RELATED EXPENSES


MARKETING EXPENSES, excluding salaries

OCCUPANCY EXPENSES
RENT                                                      156,000
REAL ESTATE TAXES                                         (55,530)
WATER & SEWER                                               1,537
ELECTRIC                                                    5,439
GAS                                                           944
BUILDING R&M                                                4,158
FIRE PROTECTION                                             1,437
HVAC REPAIRS                                                  419
LANDSCAPE                                                     825
SNOW PLOWING                                               11,670
PROPERTY INSURANCE                                            670
Total Occupancy Expenses                                  127,569

OVERHEAD
TOTAL OPERATING EXPENSES                                2,484,600
Less occupancy expenses                                  (127,569)
Total Overhead                                          2,357,031
                Case 19-33629          Doc 82          Filed 01/28/20 Entered 01/28/20 15:13:03                      Desc Main
                                                        Document     Page 11 of 20
DEBTOR: Minnesota School of Business, Inc.                                             CASE NO: 19-33629

                                                   Form 2-E
                                           SUPPORTING SCHEDULES
                                       For Period: 11/20/2019 to 12/31/2019


                               POST PETITION TAXES PAYABLE SCHEDULE

                         Beginning          Amount        Amount           Date           Check            Ending
                         Balance (1)        Accrued        Paid            Paid          Number            Balance

Income Tax Withheld:
  Federal        $              -      $      883.29 $      883.29       11/29/2019    ACH           $              -
  Federal                       -             883.29        883.29       12/13/2019    ACH                          -
  Federal                       -             883.29        883.29       12/31/2019    ACH                          -
  State                         -             451.82        451.82       11/29/2019    ACH                          -
  State                         -             451.82        451.82       12/13/2019    ACH                          -
  State                         -             451.82        451.82       12/31/2019    ACH                          -

FICA Tax Withheld               -             439.48        439.48       11/29/2019    ACH                          -
FICA Tax Withheld               -             439.48        439.48       12/13/2019    ACH                          -
FICA Tax Withheld               -             439.48        439.48       12/31/2019    ACH                          -

Employer's FICA Tax             -             439.48        439.48       11/29/2019    ACH                          -
Employer's FICA Tax             -             439.48        439.48       12/13/2019    ACH                          -
Employer's FICA Tax             -             439.48        439.48       12/31/2019    ACH                          -

Unemployment Tax
 Federal                        -                -             -                                                    -
 State                          -                -             -                                                    -

Sales, Use &
 Excise Taxes                   -             639.00           -                                                639.00

Property Taxes                  -                -             -                                                    -

Accrued Income Tax:
 Federal                        -                -             -                                                    -
 State                          -                -             -                                                    -
 Other:                         -                -             -                                                    -

TOTALS               $          -      $    7,281.21 $    6,642.21                                   $          639.00

(1) For first report, Beginning Balance will be $0; thereafter, Beginning Balance will be Ending Balance from prior report.


                                               INSURANCE SCHEDULE
                                                                                                           Premium
                                            Carrier                      Amount of      Expiration           Paid
                                                                          Coverage        Date             Through
Workers' Compensation                                                $

General Liability                          Auto-Owners Insurance     $    2,000,000       2/1/2020            2/1/2020

Property (Fire, Theft)                     Auto-Owners Insurance     $   47,541,790       2/1/2020            2/1/2020

Vehicle                                                              $                               $

Other (list):                                                        $                               $

  Umbrella                                 Auto-Owners Insurance     $    5,000,000       2/1/2020            2/1/2020

                                                                                                          Page 1 of 2
                                                                                                          Rev. 01/01/18
            Case 19-33629              Doc 82      Filed 01/28/20 Entered 01/28/20 15:13:03                      Desc Main
                                                    Document     Page 12 of 20
DEBTOR: Minnesota School of Business, Inc.                                                        CASE NO:           19-33629

                                                             Form 2-E
                                                   SUPPORTING SCHEDULES
                                                 For Period:      11/20/2019 to                 12/31/2019

                      ACCOUNTS RECEIVABLE AND POST PETITION PAYABLE AGING

                                                                                           Accounts                  Post Petition
Due                                                                                        Receivable                Accounts Payable

Under 30 days                                                                          $       (12,437.45)       $          239,979.72
30 to 60 days                                                                                  263,458.35                   169,647.36
61 to 90 days                                                                                  (32,823.25)                         -
91 to 120 days                                                                                  33,720.08                          -
Over 120 days                                                                                         -                            -

Total Post Petition                                                                            251,917.73

Pre Petition Amounts                                                                           193,256.88

Total Accounts Receivable                                                              $       445,174.61
Less: Bad Debt Reserve                                                                          37,714.42
Net Accounts Receivable (to Form 2-C)                                                  $       407,460.19

                                                                                           Total Post Petition
                                                                                           Accounts Payable $               409,627.08


* Attach a detail listing of accounts receivable and post-petition accounts payable

              SCHEDULE OF PAYMENTS TO ATTORNEYS AND OTHER PROFESSIONALS

                                  Month-end        Current              Paid in
                                  Retainer         Month's              Current            Date of                   Month-end
                                  Balance          Accrual              Month              Court Approval            Balance Due *

Debtor's Counsel                   $       -        $ 51,491.70          $       -                                   $      105,020.63
Anthony Ostlund                    $ 10,000.00      $ 13,113.07          $       -                                   $       16,131.38
Donlin Recano                      $       -        $ 7,351.55           $       -                                   $       16,985.57
Trustee's Counsel                  $       -        $       -            $       -                                   $             -
Accountant                         $       -        $       -            $       -                                   $             -
Other:                             $       -        $       -            $       -                                   $             -
Total                              $ 10,000.00      $ 71,956.32          $       -                                   $      138,137.58
*Balance due to include fees and expenses incurred but not yet paid.


            SCHEDULE OF PAYMENTS AND TRANSFERS TO PRINCIPALS/EXECUTIVES**

       Payee Name                            Position                             Nature of Payment                      Amount
                                                                                                                 $




**List payments and transfers of any kind and in any form made to or for the benefit of any proprietor, owner,
partner, shareholder, officer or director.                                                                               Page 2 of 2
                                                                                                                         Rev. 01/01/18
Case 19-33629   Doc 82   Filed 01/28/20 Entered 01/28/20 15:13:03   Desc Main
                          Document     Page 13 of 20
Case 19-33629   Doc 82   Filed 01/28/20 Entered 01/28/20 15:13:03   Desc Main
                          Document     Page 14 of 20
Case 19-33629   Doc 82   Filed 01/28/20 Entered 01/28/20 15:13:03   Desc Main
                          Document     Page 15 of 20
Case 19-33629   Doc 82   Filed 01/28/20 Entered 01/28/20 15:13:03   Desc Main
                          Document     Page 16 of 20
Case 19-33629   Doc 82   Filed 01/28/20 Entered 01/28/20 15:13:03   Desc Main
                          Document     Page 17 of 20
Case 19-33629   Doc 82   Filed 01/28/20 Entered 01/28/20 15:13:03   Desc Main
                          Document     Page 18 of 20
               Case 19-33629              Doc 82  Filed 01/28/20 Entered 01/28/20 15:13:03                            Desc Main
                                                   Document     Page 19 of 20
DEBTOR:                   Minnesota School of Business, Inc.                    CASE NO:                              19-33629


                                                              Form 2-F
                                                     QUARTERLY FEE SUMMARY *
                                                For the Month Ended:   12/31/2019

                                                       Cash                     Quarterly                                      Date
Month                 Year                        Disbursements **              Fee Due           Check No.                    Paid

January                            $                                  0
February                                                              0
March                                                                 0

   TOTAL 1st Quarter               $                                  0$

April                              $                                  0
May                                                                   0
June                                                                  0

   TOTAL 2nd Quarter               $                                  0$

July                               $                                  0
August                                                                0
September                                                             0

   TOTAL 3rd Quarter               $                                  0$

October                            $                                0
November                                                            0
December              2019                                126,967.86            $    975.00            2014009                   1/24/2020

   TOTAL 4th Quarter               $                      126,967.86 $


                                                          FEE SCHEDULE
Quarterly Disbursements                  Fee                                   Quarterly Disbursements                                   Fee

$0 to $14,999...................        $325                                   $1,000,000 or more                 1% of quarterly
$15,000 to $74,999..........            $650                                                                      disbursments or $250,000,
$75,000 to $149,999........             $975                                                                      whichever is less
$150,000 to $224,999......             $1,625
$225,000 to $299,999......             $1,950
$300,000 to $999,999......             $4,875




* This summary is to reflect the current calendar year's information cumulative to the end of the reporting period

** Should agree with line 3, Form 2-B. Disbursements are net of transfers to other debtor in possession bank accounts


Failure to pay the quarterly fee is cause for conversion or dismissal of the chapter 11 case. [11 U.S.C. Sec. 1112(b)(10)]



                                                                                                                         Page 1 of 1
                                                                                                                             Rev. 01/01/18
    Case 19-33629          Doc 82      Filed 01/28/20 Entered 01/28/20 15:13:03                  Desc Main
                                        Document     Page 20 of 20


DEBTOR:       Minnesota School of Business, Inc.                          CASE NO: 19-33629

                                                 Form 2-G
                                              NARRATIVE
                                       For Period Ending 12/31/19

Please provide a brief description of any significant business and legal actions taken by the debtor, its creditors,
or the court during the reporting period, any unusual or non-recurring accounting transactions that are reported in
the financial statements, and any significant changes in the financial condition of the debtor which have occurred
subsequent to the report date.

Globe University, Inc. and Minnesota School of Business, Inc. are operating using a single Wells Fargo bank
account owned by Minnesota School of Business, Inc. As such Globe University, Inc. will have zero
dispersements and will submit the minimum fee quarterly. Minnesota School of Business, Inc. will pay expenses
as incurred and will track amount paid on behalf of Globe University, Inc. via the related party receivable.
Minnesota School of Business, Inc. will pay the quarterly fee based upon combined disbursements.Checks that
cleared 11/20/19 were honored by Wells Fargo before the freeze on the bank account and the stop payments
were issued for the remaining outstanding checks as of the date of the petition. Further, certain LLC tenants did
not stop the auto pay for monthly rent due to the LLCs, and the lenders for the LLC mortages did not stop the
monthly debt auto payments from clearing the account before a new bank account was established for the
LLCs. Rent checks totaling $566,490.54 for November and December we were received and not deposited until
after 12/31 due to the timing of the opening of the new bank account for the LLCs and are therefore not
reflected on this month's report. The Debtors expect, based on rent rolls and CAM budgets, that the real estate
operations will be cash flow positive in future months. The most significant change on the financial statements
since 10/31/19 was to record a $3,709,625.84 expense, representing the amount paid to the State of
Minnesota, reducing the prepaid legal balance; since all appeals have been exhausted the balance should not
longer be considered prepaid.




                                                                                                      Page 1 of 1
                                                                                                    Rev. 01/01/18
